318 S.W.3d 309 (2010)
STATE of Missouri, Respondent,
v.
Tommy W. BROTHERTON, Appellant.
No. ED 93513.
Missouri Court of Appeals, Eastern District, Division Two.
August 17, 2010.
Craig A. Johnston, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Mary Highland Moore, Jefferson City, MO, for Respondent.
*310 Before ROY L. RICHTER, C.J., GLENN A. NORTON, P.J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Tommy Wayne Brotherton (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of one count of first degree statutory sodomy, Section 566.062 RSMo (2000) and one count of first degree child molestation, Section 566.067 RSMo (2000). Appellant was sentenced to a term of life imprisonment for the statutory sodomy conviction and fifteen years' imprisonment for the child molestation conviction, to run concurrently. Appellant raises one point on appeal challenging the sufficiency of the evidence to sustain his conviction for statutory sodomy.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. We find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).